Citation Nr: 1132273	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  10-41 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the interruption of Vocational Rehabilitation and Employment (VR&E) benefits pursuant to Chapter 31, Title 38, United States Code, was proper.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from July 1978 to February 1982 and from April 1983 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Veterans Outreach Center in Duluth, Minnesota, on behalf of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which interrupted the appellant's Vocational Rehabilitation and Employment program.  
 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On a VA Form 9 received in October 2010, the appellant indicated that he wanted a Board hearing at a local VA office.  The appellant also indicated he wanted a hearing in a July 2009 notice of disagreement and in a November 2010 letter.  The appellant has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2010).  However, he has not been scheduled for a Board hearing.  In accordance with his request, the appellant must be provided an opportunity to present testimony during a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a Travel Board hearing at the earliest available opportunity, unless otherwise indicated, with appropriate notification to the appellant.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



